Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE and amendment filed 8/16/22 are acknowledged. Claims 1, 3, 5-8, 10, 12 and 14-20 are now pending.
Claim Rejections - 35 USC § 103
Claims 1, 3, 5-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s acknowledged prior art (“APA,” US PGPub. 2020/0015325) in view of US PGPub. 2002/0153368 to Gardner et al (Gardner).
	Referring to Figures 1A & 1B, and ¶¶ [0014] – [0022], the APA discloses, as recited in independent claims 1, 8, 14 and 20, a “floor panel [10]... comprising: an impact layer [28]... a core layer [18]... a positive temperature coefficient heater [24] between the impact layer and the core layer, the heater comprising a first dielectric layer [24A]… [that] comprises a weldable, thermally conductive thermoplastic… a positive temperature coefficient heater element [24C] on the first dielectric layer ...and a second dielectric layer [24D] overlaying... the positive temperature coefficient heater element; and at least one structural layer [16, 18] between the impact layer and the bottom surface” of the floor panel.
As also recited in claims 1, 8, 14, and 20, the AIA  inherently discloses “a bus bar on the first dielectric layer,.. overlapping... the positive temperature coefficient heater element,” since current must be provided to the PTC heater element formed as an extended layer (el’t 24C, Fig. 1B), and bus bars are the ordinary means to do this. 
As recited in independent method claims 14 and 20, such “PTC heaters are typically made of conductive inks printed on... polymer substrates” (¶ [0019]).
Alternatively, Gardner discloses, in Figs. 1 & 2A, and ¶¶ [0032] – [0033], bus bars (12, 14) on a first dielectric layer (18) overlapping a PTC heater element (10). And by the same convention that implicates their inherency above, it would have been obvious, to one of ordinary skill in the art, to adapt the bus bar arrangement of Gardner to the PTC heater element of the APA.
Hence claims 1, 8, 14, and 20 differ substantively from the APA only in calling for welding the first and second dielectric layers together with the PTC heater element and bus bars therebetween, without the use of adhesive, by heat sealing.  Gardner discloses, at Figs. 1 & 2A, and ¶¶ [0020] & [0031] – [0033], welding first and second dielectric layers together (16, 18), with a structurally equivalent heater element (10) and bus bars (12, 14) therebetween, “heat sealing” these layers without the use of adhesive (¶ [0036]).
It would have been obvious to weld the dielectric layers together, because “adhesive resins... must be cured... time consuming and dangerous due to the toxicity of the materials involved. In addition, while adhesive resins are widely used to make laminated fabric heaters, the heat output from these type of heaters over a period of time dries the resin, leading to cracking of this layer and ultimately, the heater delaminates and loses function” (Gardner, ¶ [0009]), and, moreover, it affords a more compact and simplified heater structure.
As also recited in claim 1, 8, 14 and 20, although the APA does not discuss dielectric layer thickness, such as the recited 20 – 200 microns, because the appropriate heater layer thickness is determined routinely by structural constraints and power needs, the recited range would have been obvious. That thicker dielectric layers make a more sturdy and protective laminate for the enclosed PTC layer could not be called unexpected.
Moreover, Applicant acknowledges that “carbon-loaded” PTC heater inks, as recited in claims 1, 8, 14, and 20, were known and commercially available at the time of the invention (see ¶¶ [0019] & [0031]; “DuPont 7292” & “Loctite ECI 8001” spec. sheets, both now of record).  Hence the properties of such commercially available carbon loaded PTC inks were well known. The examiner has therefore given, and herein reiterates, official notice that choosing an appropriate carbon loaded ink, which includes the DuPont and Loctite inks, would have been obvious to one of ordinary skill in the art.
As in claims 3 and 12, the APA discloses polyimide first and second dielectric layers (¶ [0018]).
As recited in claims 5, while the APA does not expressly discuss “a second core layer,” this does not patentably distinguish the claim from the prior art. It would have been obvious to add a second core layer strictly and routinely in accord with the desired rigidity of the panel.
As recited in claims 6, 10 and 18, the APA includes bus bars, which are by definition excellent conductors such as silver or copper and, conventionally, applied as precursor inks commercially available at the time of the invention (¶ [0031]). Because these are readily applicable, as inks, to diverse substrate shapes, they would have been the obvious choice to one of ordinary skill in the art.
As recited in claim 7, the APA discloses a “structural layer [16, 20]... comprising a structural fiber matrix... with a structural resin” (¶ [0015]).
And as recited in claims 15 and 16, because inks for heating layers and bus bars are first applied to the dielectric substrate, and ordinarily cured by heating before adding further covering layers, it would have been obvious to thus pretreat the first dielectric layer, by applying the PTC heater layer and bus bars to the dielectric substrate, and curing the composite.  
Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered but they are not persuasive.
Applicant states, at page 7 of the Response, that Gardner does not teach or suggest that the disclosed dielectric layers are each “20 microns to 200 microns thick.” Yet placing a PTC ink heater between dielectric layers of exactly the same kind considered by Applicant, was known at the time of the invention, and Applicant has offered no evidence of the criticality or unexpected advantages of the recited range.
Applicant further asserts, at page 8, that the examiner, “without providing any supporting reference or statement that the allegation is based upon the examiner’s person knowledge” (sic), stated that “a PTC heater film,” as recited, would have been obvious to one of ordinary skill in the art. 
However, as discussed above, Applicant acknowledges that “carbon-loaded” PTC heater inks, as recited in independent claims 1, 8, 14, and 20, were known and commercially available at the time of the invention (see ¶¶ [0019] & [0031]; “DuPont 7292” & “Loctite ECI 8001”).  Hence the properties of such commercially available carbon loaded PTC inks were well known. The examiner thus reiterates official notice that either of carbon loaded inks cited by Applicant would have been an obvious choice to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/27/22